Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election without traverse of Group I, claims 1, 2, 4-8, 25-32, and 58-66 and the species: i) the SIRPα D1 domain variant comprising SEQ ID NO: 85 and ii) a human IgG1 Fc region comprising L234A, L235A, G237A and N297A mutations as the Fc domain variant, filed February 8, 2022 in response to the Office Action of November 09, 2021 is acknowledged. 
Claims 2 and 26 have been amended. 
Claims 10, 12, 14, 15, 17, 19-21, 23, 33, 35, 37, 39, 41 and 45 have been canceled.
Claims 58-68 have been added.
Claims 26, 30, 62, 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 1, 2, 4-8, 25, 27-29, 31, 32, 58-61, 63-65, 67, and 68 are under consideration as they read on the elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "a PD-L1 tumor portion score" renders the claim indefinite because although paragraph [0264] of the specification describes possibilities of what “a PD-L1 tumor portion score” could be, the specification and claims do not specifically define it or limit what it is or how it is calculated.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 25, 27-29, 31, 32, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20, cited in IDS of September 9, 2020) and in view of Zhang (Zhang et al., Annals of Oncology, Volume 27, Supplement 9, 399P, Publication Date: December 2016) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
	Pons teaches polypeptides comprising: a signal-regulatory protein α (SIRP-α) D1 variant comprising a SIRPα D1 domain. IN some embodiments, the SIRPα D1 variant has an amino acid sequence according to SEQ ID NO: 85, See [0003], on page 1, col. 1. As shown below, SEQ ID NO:85 of Pons is identical to SEQ ID NO: 85 of the instant application:
US-15-230-186-85

  Query Match             100.0%;  Score 620;  DB 16;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119

	Pons teaches that SIRPα D1 variant of SEQ ID NO: 85 has higher affinity to human CD47 compared to wild-type SIRPα D1 (SEQ ID NO: 2, See [0003]), See Table 16, [0341]. 
Pons teaches that high affinity SIRPα D1 variants has low immunogenicity, See Example 4, [0348].
Pons teaches that binding of the Fc region to Fc receptors on cell surfaces can trigger a number of biological responses including phagocytosis of antibody-coated particles, clearance of immune complexes, etc. Additionally, binding of the C1 component of complement to antibodies can activate the complement system. Activation of complement can be important for the lysis of cellular pathogens. However, the activation of complement can also stimulate the in flammatory response and can also be involved in autoimmune hypersensitivity or other immunological disorders. Varaint Fc regions with reduced or ablated ability to bind certain Fc receptors are useful for developing therapeutic antibodies and Fc-fusion polypeptide constructs which act by targeting, activating, or neutralizing ligand functions while not damaging or destroying local cells or tissues, See [0153].
Pons teaches that the polypeptide of SIRPα D1 variant further comprises an Fc domain monomer linked to the N-terminus or the C-terminus of the polypeptide. In some embodiments, the Fc domain monomer comprise a L234A, L235A, G237A, and N297A mutation relative to a human IgG1 Fc region, See [0003], page 2, col. 1; [0005]; [0008]; and [0224] (as designated according to the EU numbering system per Kabat).
Pons teaches that the mutations L234A, L235A, G237A, and N297A of an IgG1 (IgG1-AAA-N297A) Fc resulted in a severe loss of binding to Fcγ receptors CD16a, CD32a, CD32b, CD32c, and CD64 as compared to a wild-type IgG1, See Example 6, [0350] and Table21.
Pons teaches that complement-dependent cytotoxicity (CDC) is mediated by complement protein C1q and activation of the complement cascade. IgG1-AAA-N297A Fc variant has reduced and minimally detectable C1q binding activity, See [0354], Example 7, Fig. 14.
Pons teaches that high affinity SIRPα fused with IgG1_AAA_N297A Fc variant exhibits decreased red blood cell toxicity, See [0398].
Regarding claim 28, Pons the Fc domain variant comprise the amino sequence of SEQ ID NO: 91, See Table 7. As shown below, SEQ ID NO: 91 of Pons is identical to SEQ ID NO: 91 of the instant application:
US-15-230-186-91

  Query Match             100.0%;  Score 1224;  DB 16;  Length 226;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226

	Regarding claim 29, Pons teaches that in some embodiments, the wherein the SIRPα D1 variant polypeptide has an amino acid sequence according to SEQ ID NO: 136, See [0009], on page 4, col. 2. As shown below, SEQ ID NO: 136 of Pons is identical to SEQ ID NO: 136 of the instant application:
US-15-230-186-136

  Query Match             100.0%;  Score 1844;  DB 16;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  345;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPSD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPSD 120

Qy        121 KTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDG 180

Qy        181 VEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKG 240

Qy        241 QPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 300

Qy        301 GSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345
              |||||||||||||||||||||||||||||||||||||||||||||
Db        301 GSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345

	Pons teaches methods of treating an individual having a disease or disorder, comprising administering to the subject a SIRPα D1 variant polypeptide, See [0009] on page 3.
Pons teaches that the individual can be humans, See [0038].
	Pons teaches that the disease can be cancer, including Hodgkin lymphoma, multiple myeloma, bladder cancer, pancreatic cancer, cervical cancer, endometrial cancer, lung cancer, bronchus cancer, liver cancer, ovarian cancer, colon and rectal cancer, stomach cancer, gastric cancer, gallbladder cancer, gastrointestinal stromal tumor cancer, thyroid cancer, head and neck cancer, oropharyngeal cancer, See [0009] on page 4, col. 2.
	Pons teaches that in some embodiments, at least one additional antibody, such as anti-PD1 antibody pembrolizumab, See page 4, col. 2, and page 5 col. 1.
	Pons teaches a monofunctional SIRPα-Fc variant fusion was a homodimer of SEQ ID NO: 136, See Example 2, [0345] and Table 8.
	Pons teaches that therapeutic dosage of the polypeptides is within the range of 1-30 mg/kg. In some embodiments, an exemplary treatment regime entails administration once every week or once every two weeks, or once a month, See [0330] and [0263-0269].
Pons teaches that SIRPα polypeptide constructs, such as a high affinity SIRPα D1 variant (e.g., any variant provided in Tables 2, 5, and 6, including SEQ ID NO: 85) fused to an IgG1 Fc variant, are administered to treat a cancer expressing an epithelial cell marker. Increased phagocytosis resulting from the blockade of CD47 signaling, for example by a SIRPα D1 construct, may depend on the presence of macrophages. Therefore, administration of a SIRPα D1 variant polypeptide construct in combination with an antibody targeting an epithelial marker that is expressed in or on a cancer cell is used to treat the cancer reducing the risk of side effects, e.g., phagocytosis of epithelial cells, due to a low abundance of macrophages at the skin periphery, See [0384].
	Pons teaches as set forth above. However, Pons does not explicitly teach the method is for treating non-small cell lung cancer (NSCLC).
	Zhang teaches that CD47, known as integrin-associated receptor protein, is over-expressed on non-small-cell lung cancer (NSCLC) cells. It can interact with signal regulatory protein-α (SIRPα) and inhibit macrophage phagocytosis, See Background.
Zhang teaches that blocking CD47 with a SIRPα-Fc fusion protein could increase the phagocytosis and cytotoxicity of macrophage against NSCLC cells, See Methods and Results.
Keytruda teaches that Keytruda (pembrolizumab) can be used for treating HNSCC and NSCLC, See page 1, § Indications and Usage.
Regarding claim 58, Keytruda teaches for NSCLC, Keytruda is administered as an intravenous infusion over 30 minutes, at a dosage 200 mg every 3 weeks, See page 1, § Dosage and Administration. It is also noted that optimal suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 

It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody e.g. pembrolizumab, to treat cancers, e.g. lung cancer, as taught by Pons, and to apply the treatment to NSCLC  patients, as taught by Zhang and Keytruda, because CD47 is also over-expressed in NSCLC and blocking CD47 is effective in inhibiting NSCLC. As set forth above, the fusion polypeptide has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And Pembrolizumab is approved by FDA to treat NSCLC. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating NSCLC with enhanced efficacy and reduced adverse effects. The motivation would have been to develop a better combined treatment for NSCLC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 
Pons teaches that therapeutic dosage of the polypeptides is within the range of 1-30 mg/kg. In some embodiments, an exemplary treatment regime entails administration once every week or once every two weeks, or once a month, See [0330] and [0263-0269]. Claims 32 recites the limitations “wherein the polypeptide comprising a SIRPα D1 domain variant and an Fc domain variant is administered to the individual at a dose of 10 mg/kg once per week (QW)”. It is noted that optimal suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20, cited in IDS of September 9, 2020), Zhang (Zhang et al., Annals of Oncology, Volume 27, Supplement 9, 399P, Publication Date: December 2016) and Keytruda (reference ID: 4003165, Publication Date: 2016/10), as applied to claims 1, 8, 25, 27-29, 31, 32, and 58, and further in view of Kulangara (Kulangara et al., US 2017/0285037 A1, Publication Date: 2017-10-05). 
Pons, Zhang and Keytruda teach as set forth above. However, Pons, Zhang and Keytruda do not teach “the NSCLC in the individual has progressed on a prior checkpoint inhibitor (CPI) therapy and/or has a PD-L1 tumor proportion score (TPS) of less than 50%.
As noted previously, the specification or claims do not specifically define do not specifically define TPS or limit what TPS is or how TPS is calculated. Thus, the claim is interpreted to encompass any method to determine PD-L1 expression.
Kulangara teaches that PD-L1 expression is implicated in evasion of immune responses involved in many contexts, including suppression of anti-tumor activity. PD-L1 expression has been shown in situ on a wide variety of solid tumors including lung cancer. See [0002].
Kulangara teaches that anti-PD therapy (anti-PD-1/PD-L1 therapy) has generated significant clinical benefits. See [0005].
Kulangara teaches that in certain tumor types expression of PD-L1 in immune and tumor cells may be a good predictor of efficacy of anti-PD-1 immunotherapy. See [0128].
Kulangara teaches methods for determining the eligibility of a subject having a malignancy for treatment with an anti-PD therapeutic agent based on a Combined Positive Score (CPS) for a tumor tissue sample from the subject. The method includes: determining the number of viable PD-L1 positive tumor cells, the number of viable PD-L1 negative tumor cells, and the number of viable PD-L1 positive mononuclear inflammatory cells (MIC) in a tumor tissue sample from a subject having a malignancy, and calculating a CPS for the tumor tissue sample. The subject is eligible for treatment with an anti-PD therapeutic agent when the CPS is above a threshold. See [0014]. The threshold for CPS can be 1%, 5%, 10%, 20%, 30%, 40%, 50%, or 60%, etc, and is specific to the drug used. See [0065].
Kulangara teaches that using CPS or a variation thereof is the only reliable method to analyze certain tumor types, e.g. NSCLC. See [0069].
Kulangara teaches various methods of calculating CPS, including IHC, in-situ hybridization, histological stain, and combinations thereof. See [0068], and Specific Embodiments, [0083-0091].

As set forth above, combined Pons, Zhang and Keytruda teach a method of using a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody e.g. pembrolizumab, to treat cancers, e.g. NSCLC. It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to add a step of determining PD-L1 expression by a CPS score to select patients suitable for an anti-PD-1 therapy, as taught by Kulangara, because PD-L1 expression may be a good predictor of efficacy of anti-PD-1 immunotherapy, and CPS score is the only reliable method to analyze NSCLC samples, and various methods to calculate CPS are available, as taught by Kulangara. The motivation would have been to identify the best NSCLC patient population for the combination therapy. Given that that methods to measuring PD-L1 expression and determining a CPS score were known in the art, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

Claims 4, 59-61, 63, 64, 65, 67, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20, cited in IDS of September 9, 2020) and in view of Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
Pons teaches as set forth above. Specifically, Pons teaches that the SIRPα-Fc variant fusion protein can be used to treat head and neck cancer. However, Pons does not explicitly teach the method is for treating head and neck squamous cell carcinoma (HNSCC). 
Kim teaches that integrin-associated protein (CD47) binds specifically to the inhibitory receptor signal-regulatory protein (SIRP), See Abstract.
Kim teaches that various HNSCC cells, e.g. PCI-50, SNU1041, SNU1066, and SNU1076, have high expression of CD47, See Fig. 1.
Kim teaches that high expression of CD47 is associated with lower levels of NK cytotoxicity to the tumor cells, See Fig. 3, page 30, cols 1-2 bridging paragraph, and page 32, cols 1-2 bridging paragraph.
Kim teaches that blocking CD47 on HNSCC cells enhances cytotoxicity against HNSCC cells, e.g. SNU1076 cells, See Fig. 5.
Kim teaches that CD47 may play an inhibitory role in NK cell-mediated cytotoxicity against cancer cells, implying a possible mechanism of immune escape in human cancer, See Abstract.
Keytruda teaches that Keytruda (pembrolizumab) can be used for treating HNSCC and NSCLC, See page 1, § Indications and Usage.
Keytruda teaches that KEYTRUDA is indicated for the treatment of patients with recurrent or metastatic head and neck squamous cell carcinoma (HNSCC) with disease progression on or after platinum-containing chemotherapy, See page 3, § 1.2 Head and Neck Cancer, also page 24 § 14.3 Head and Neck Cancer.
Regarding claim 60, Keytruda teaches for HNSCC, Keytruda is administered as an intravenous infusion over 30 minutes, at a dosage 200 mg every 3 weeks, See page 1, § Dosage and Administration. It is also noted that optimal suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody e.g. pembrolizumab, to treat cancers, e.g. head and neck cancer, as taught by Pons, and to apply the treatment to HNSCC  patients, as taught by Kim, because CD47 is also over-expressed various HNSCC cells and blocking CD47 is effective in enhancing killing of HNSCC cells. As set forth above, the fusion polypeptide taught by Pons has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And pembrolizumab is approved to treat HNSCC by FDA, as taught by Keytruda. One ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating HNSCC with reduced adverse effects and enhanced efficacy. The motivation would have been to develop a new and possibly better therapeutic combination for HSNCC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 
Claims 68 recites the limitations “wherein the polypeptide comprising a SIRPα D1 domain variant and an Fc domain variant is administered to the individual at a dose of 10 mg/kg once per week (QW)”. Pons teaches that the term "therapeutically effective dose" refers to a dose that produces the effects for which it is administered. The exact dose will depend on the purpose of the treatment. In some embodiments, dosages range from 0.01 to 100 mg/kg of body weight or greater, for example 0.1, 1, 5, 10, 15, 20, 25, 30, 35, 40, 45 or 50 mg/kg of body weight. In some embodiments, adjustments for polypeptide construct degradation, systemic versus localized delivery, and rate of new protease synthesis, as well as the age, body weight, general health, sex, diet, time of administration, drug interaction and the severity of the condition is necessary.  See ¶ [0260]. It is noted that optimal suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10), as applied to claims 4, 59-61, 63, 64, 65, 67, and 68, and further in view of NCT02358031 (Publication Date: 2019-03-01).
Pons, Kim and Keytruda teach as set forth above. However, Pons, Kim and Keytruda don’t teach “wherein the individual has not received prior therapy with an immune checkpoint inhibitor”.
NCT02358031 teaches pembrolizumab in first line treatment of recurrent/metastatic HNSCCC, See Official Title.
NCT02358031 teaches pembrolizumab alone or in combination to treat HNSCC, See Arms and Interventions.
NCT02358031 teaches that patients with no prior systemic therapy, See Inclusion Criteria.
NCT02358031 teaches that patients with no prior systemic therapy, See Exclusion Criteria.
One ordinary skill in the art would recognize that pembrolizumab in combination with SIRPα D1-Fc fusion polypeptide can be more effective, as taught by Pons and Kim, and to use it as the first-line treatment of patients with recurrent/metastatic HNSCC. 
Regarding claim 6, Keytruda teaches that KEYTRUDA is indicated for the treatment of patients with recurrent or metastatic head and neck squamous cell carcinoma (HNSCC) with disease progression on or after platinum-containing chemotherapy, See page 3, § 1.2 Head and Neck Cancer, also page 24 § 14.3 Head and Neck Cancer. One of ordinary skill in the art would have recognized that pembrolizumab in combination with SIRPα D1-Fc fusion polypeptide would have been more effective, as taught by Pons and Zhang, and to use it as the first-line treatment of patients with metastatic NSCLC whose tumors have high PD-L1 expression.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10), as applied to claims 4, 59-61, 63, 64, 65, 67, and 68, and further in view of Lala (Lala et al., Oral Oncology, 84: 108-120, Publication Date: 2018-08-01).
Pons, Kim and Keytruda teach method of claim 4 as set forth above. Specifically, combined Pons, Kim and Keytruda teach to treat a HNSCC in a patient has progressed while on a prior platinum therapy or after the prior platinum therapy”. However, Pons, Kim and Keytruda don’t teach the “prior platinum therapy comprised one or more therapeutic agents selected from the group consisting of: cisplatin, carboplatin, and oxaliplatin”
Lala teaches that first-line treatment of recurrent/metastatic head and neck squamous cell carcinoma (R/M HNSCC- is primarily platinum (cisplatin or carboplatin)-based therapy combined with cetuximab and 5-FU. See page 108, cols. 1-2 bridging paragraph.
Lala teaches that there are wide range of objective response rates (ORRs:0–53%) among available treatments in patients with R/M HNSCC with progression on or after platinum-based chemotherapy, See Abstract.
Lala teaches that these findings emphasize the historically bleak prognoses in patients with R/M HNSCC following platinum-based chemotherapy (PBT) progression. Anti-PD-1 therapies, namely pembrolizumab and nivolumab, represent novel treatment options that may improve clinical outcomes. See Abstract. 
As set forth above, pembrolizumab has been approved to treat patients with recurrent or metastatic head and neck squamous cell carcinoma (R/M HNSCC) with disease progression on or after platinum-containing chemotherapy, See KEYTRUDA page 3, § 1.2 Head and Neck Cancer, also page 24 § 14.3 Head and Neck Cancer. It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat R/M HNSCC patients on or after a platinum (cisplatin or carboplatin)-based therapy combined with cetuximab and 5-FU, as taught by Lala, because this is the primary platinum-based first-line treatment for R/M HNSCC, and one ordinary skilled in the art would have recognized that a platinum (cisplatin or carboplatin)-based therapy combined with cetuximab and 5-FU would not be effective to treat some of the R/M HNSCC, as taught by Lala, and one of ordinary skilled in the art would have recognized the claimed combination therapy would have benefited the patients who would not respond to the platinum (cisplatin or carboplatin)-based treatment because Lata teaches anti-PD-1 therapies, namely pembrolizumab and nivolumab, represent novel treatment options that may improve clinical outcomes. The motivation would have been to apply a new and improved anti-PD 1 treatment to this patient population. Given that pembrolizumab has been approved by FDA to treat patients with recurrent or metastatic head and neck squamous cell carcinoma (R/M HNSCC) with disease progression on or after platinum-containing chemotherapy, one ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention.

Claims 1, 4-8, 25, 27-29, 31, 32, 58-61, 63, 64, 65, 67, and 68 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wong (Wong et al., US 2016/0152715 A1, Publication Date: 2016-06-02) and in view of Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20, cited in IDS of September 9, 2020), Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10) and Weiskopf (Weiskopf, European Journal of Cancer, 76:100-109, Publication Date: 2017-03-10).
	Wong teaches a method of treating non-small lung cancer and HNSCC with a combination therapy comprising PD-1 inhibitor and anti-CSF1R antibody. See [0015], [0018] and claims 1 and 28.
	Wong teaches: In some embodiments, the cancer is recurrent or progressive after a therapy selected from surgery, chemotherapy, radiation therapy, or a combination thereof. In some embodiments, the patient has stage III or stage IV
cancer, as defined in the definitions section below with respect to particular cancers. In some embodiments, the patient's cancer is metastatic. In some embodiments, the subject is a PD-1/PD-L1 inhibitor inadequate responder or is refractory to prior treatment with a PD-1/PD-L1 inhibitor. In some embodiments, the subject has previously received PD-1 /PD-L1 inhibitor therapy, and in other embodiments the subject has not previously received PD-1/PD-L1 inhibitor therapy. In some embodiments, the patient has previously received one or more of chemotherapy, radiation therapy, or surgery; in some such embodiments the patient has documented tumor progression in spite of such prior treatment. In some embodiments, administration of the anti-CSF1R antibody and the PD-1/PD-L1 inhibitor results in a synergistic effect on tumor growth, weight, and/or volume compared in a mouse xenograft model for the cancer compared to administration of the anti-CSF1R antibody or PD-1/PD-L1 inhibitor alone. See [0015].
Wong teaches the patient has squamous cell carcinoma of the head and neck (SSCHN), is treated with pembrolizumab, and the patient has previously received chemotherapy, such as platinum therapy, but has demonstrated tumor progression or recurrence. In some embodiments, the patient has previously received radiation therapy, optionally along with platinum therapy, but has demonstrated tumor progression or recurrence. Wong teaches that the patient may be refractory to PD-1/PD-L1 inhibitor treatment.  See [0018].
	Wong teaches the anti-PD-1 antibody is pembrolizumab, See [0219].
	Wong teaches the subject refers to a human, See [0091].
	Wong teaches that cisplatin, oxaliplatin and carboplatin (platinum therapy) are a common chemotherapeutic agent in treatment of cancer, See [104].
Wong teaches as set forth above. However, Wong does not teach the method comprising a SIRPα D1-Fc fusion polypeptide as claimed.
Pons, Kim and Keytruda teach as set forth above.
In addition, Weiskopf teaches that the success of cancer immunotherapy has generated tremendous interest in identifying new immunotherapeutic targets. To date, the majority of therapies have focused on stimulating the adaptive immune system to attack cancer, including agents targeting CTLA-4 and the PD-1/PD-L1 axis. However, macrophages and other myeloid immune cells offer much promise as effectors of cancer immunotherapy The CD47/signal regulatory protein alpha (SIRPα) axis is a critical regulator of myeloid cell activation and serves a broader role as a myeloid-specific immune checkpoint. CD47 is highly expressed on many different types of cancer, and it transduces inhibitory signals through SIRPα on macrophages and other myeloid cells. In a diverse range of preclinical models, therapies that block the CD47/SIRPα axis stimulate phagocytosis of cancer cells in vitro and anti-tumor immune responses in vivo. See Abstract.
Weiskopf teaches that phagocytosis in response to CD47/SIRPα-blocking agents results in antigen uptake and presentation, thereby linking the innate and adaptive immune systems. CD47/SIRPα blocking therapies may therefore synergize with immune checkpoint inhibitors that target the adaptive immune system. Agents targeting CTLA-4, PD-1/PD-L1, or other adaptive immune checkpoints could be enhanced by combination with CD47/SIRPα blocking agent. See Abstract, page 106: § The CD47/SIRP axis and the adaptive immune system.
Weiskopf teaches that recombinant polypeptides derived from SIRPα have also been developed as CD47-blocking reagents. They act as decoy receptors by binding to CD47 and competing with endogenous SIRPα on immune cells, See page 103, col. 2, para. 4.
Weiskopf teaches that next-generation variants of SIRPα-Fc fusion proteins have been engineered for enhanced binding to CD47. See page 104, col. 1, para. 2.
	It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat HNSCC human patients has progressed while on or after one or more of chemotherapy, such as cisplatin therapy, with a combination therapy comprising PD-1 inhibitor and anti-CSF1R antibody, as taught by Wong, and also include patients which are also refractory to prior treatment with a PD-1/PD-L1 inhibitor or platinum therapy, as taught by Wong, and add a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations in the combination therapy, because the fusion polypeptide can be used to treat HNSCC alone or in combination with anti-PD-1 antibody, as taught by Pons, Kim and Keytruda, also because CD47/SIRPα blocking therapies may synergize with immune checkpoint inhibitors and agent targeting CTLA-4, PD-1/PD-L1, or other adaptive immune checkpoints could be enhanced by combination with CD47/SIRPα blocking agent, as taught by Weiskopf. One of ordinary skilled in the art would have recognized that the SIRPα D1-Fc fusion polypeptide taught by Pons could have synergized with the combination therapy of Wong, which comprises an anti-PD-1 antibody and improved the therapeutic efficacy to HNSCC patients which have progressed tumor while on or after platinum therapy, e.g. cisplatin therapy, and has received prior therapy with an immune checkpoint inhibitor. The motivation would have been to develop a better treatment for the patient population. From the teachings of the references, one of skill in the art would have had a reasonable expectation of success in producing the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,259,859
Claims 1, 8, 25, 27-29, 31, 32, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-137 of U.S. Patent No. 10,259,859 (thereinafter Pat. 859, which has the same disclosure as Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, cited in IDS of September 9, 2020) in view of Zhang (Zhang et al., Annals of Oncology, Volume 27, Supplement 9, 399P, Publication Date: December 2016) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Pat. 859 teach:

    PNG
    media_image1.png
    793
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2795
    1894
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    879
    595
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    877
    596
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    442
    595
    media_image5.png
    Greyscale

As shown below, SEQ ID NO:85 of Pat. 859 (See claims 21, 120, 134) is identical to SEQ ID NO: 85 of the instant application:
US-15-230-186-85

  Query Match             100.0%;  Score 620;  DB 16;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119

As shown below, SEQ ID NO: 136 of Pat. 859 (See claims 25, 81, 89-91, 93-95, 97, 99, 101, 103, 105, 107, 109, 137)  is identical to SEQ ID NO: 136 of the instant application:
US-15-230-186-136

  Query Match             100.0%;  Score 1844;  DB 16;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  345;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPSD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPSD 120

Qy        121 KTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDG 180

Qy        181 VEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKG 240

Qy        241 QPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 300

Qy        301 GSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345
              |||||||||||||||||||||||||||||||||||||||||||||
Db        301 GSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345

As shown below, SEQ ID NO: 136 of Pat. 859 (See claims 25, 81, 89-91, 93-95, 97, 99, 101, 103, 105, 107, 109, 137) comprises SEQ ID NO: 91 of the instant application:
RESULT 25
US-15-230-186-136

  Query Match             100.0%;  Score 1224;  DB 16;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 DKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 179

Qy         61 GVEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 GVEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 239

Qy        121 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 299

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        300 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345

The claims of Pat. 859 teach as set forth above. However, the claims of Pat. 859 do not explicitly teach the method is for treating non-small cell lung cancer (NSCLC).
Zhang and Keytruda teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody e.g. pembrolizumab, to treat cancers, e.g. lung cancer, as taught by the claims of Pat. 859, and to apply the treatment to NSCLC  patients, as taught by Zhang and Keytruda, because CD47 is also over-expressed in NSCLC and blocking CD47 is effective in inhibiting NSCLC. As set forth above, the fusion polypeptide has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And Pembrolizumab is approved by FDA to treat NSCLC. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been  effective in treating NSCLC with enhanced efficacy and reduced adverse effects. The motivation would have been to develop a better therapeutic combination for NSCLC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

Claims 4, 59-61, 63, 64, 65, 67, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-137 of U.S. Patent No. 10,259,859 (thereinafter Pat. 859, which has the same disclosure as Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, cited in IDS of September 9, 2020) in view of Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Pat. 859 teach as set forth above. However, the claims of Pat. 859 do not explicitly teach the method is for treating HNSCC.
Pons, Kim and Keytruda teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention filed was to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody e.g. pembrolizumab, to treat cancers, e.g. head and neck cancer, as taught by the claims of Pat. 859, and to apply the treatment to HNSCC  patients, as taught by Kim, because CD47 is also over-expressed various HNSCC cells and blocking CD47 is effective in enhancing killing of HNSCC cells. As set forth above, the fusion polypeptide has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And pembrolizumab is approved to treat HNSCC by FDA, as taught by Keytruda. One of ordinary skill in the art would recognize that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating HNSCC with reduced adverse effects and enhanced efficacy. The motivation would have been to develop a new and possibly better therapeutic combination for HSNCC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

U.S. Patent No. 10,696,730
Claims 1, 8, 25, 27-29, 31, 32, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,696,730 (thereinafter Pat. 730, US Appl. No.: 16/153,404, cited in IDS of September 9, 2020) in view of Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Zhang (Zhang et al., Annals of Oncology, Volume 27, Supplement 9, 399P, Publication Date: December 2016) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Pat. 730 teach:


    PNG
    media_image6.png
    733
    615
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    896
    621
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    290
    610
    media_image8.png
    Greyscale

As shown below, SEQ ID NO:85 of Pat. 730 (See claims 1, 6-9, 11, 12) is identical to SEQ ID NO: 85 of the instant application:
US-16-153-404-85

  Query Match             100.0%;  Score 620;  DB 19;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119

As shown below, SEQ ID NO: 136 of Pat. 730 (See claims 14-16, 21-23, 25, 26) is identical to SEQ ID NO: 136 of the instant application:
US-16-153-404-136

  Query Match             100.0%;  Score 1844;  DB 19;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  345;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPSD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPSD 120

Qy        121 KTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDG 180

Qy        181 VEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKG 240

Qy        241 QPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSD 300

Qy        301 GSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345
              |||||||||||||||||||||||||||||||||||||||||||||
Db        301 GSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345

As shown below, SEQ ID NO: 136 of Pat. 730 (See claims 25, 81, 89-91, 93-95, 97, 99, 101, 103, 105, 107, 109, 137) comprises SEQ ID NO: 91 of the instant application:
US-16-153-404-136

  Query Match             100.0%;  Score 1224;  DB 19;  Length 345;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 DKTHTCPPCPAPEAAGAPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 179

Qy         61 GVEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 GVEVHNAKTKPREEQYASTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 239

Qy        121 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 GQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 299

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        300 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 345

The claims of Pat. 730 teach as set forth above. However, the claims of Pat. 730 do not explicitly teach the method is for treating non-small cell lung cancer (NSCLC).
Pons, Zhang and Keytruda teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody e.g. pembrolizumab, to treat cancers, e.g. lung cancer, as taught by the claims of Pat. 730, and to apply the treatment to NSCLC  patients, as taught by Pons, Zhang and Keytruda, because CD47 is also over-expressed in NSCLC and blocking CD47 is effective in inhibiting NSCLC. As set forth above, the fusion polypeptide has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And Pembrolizumab is approved by FDA to treat NSCLC. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating NSCLC with enhanced efficacy and reduced adverse effects. The motivation would have been to develop a better therapeutic combination for NSCLC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

Claims 4, 59-61, 63, 64, 65, 67, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,696,730 (thereinafter Pat. 730, US Appl. No.: 16/153,404, cited in IDS of September 9, 2020) in view of Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Pat. 730 teach as set forth above. However, the claims of Pat. 730 do not explicitly teach the method is for treating HNSCC.
Pons, Kim and Keytruda teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody e.g. pembrolizumab, to treat cancers, e.g. head and neck cancer, as taught by the claims of Pat. 730, and to apply the treatment to HNSCC patients, as taught by Pons and Kim, because CD47 is also over-expressed various HNSCC cells and blocking CD47 is effective in enhancing killing of HNSCC cells. As set forth above, the fusion polypeptide taught by Pons has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And pembrolizumab is approved to treat HNSCC by FDA, as taught by Keytruda. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating HNSCC with reduced adverse effects and enhanced efficacy. The motivation would have been to develop a new and possibly better therapeutic combination for HSNCC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

U.S. Patent No. 11,208,459
Claims 1, 8, 25, 31, 32, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-54 of U.S. Patent No. 11,208,459 (thereinafter Pat. 459, US Appl. No.: 16/825,850) in view of Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Zhang (Zhang et al., Annals of Oncology, Volume 27, Supplement 9, 399P, Publication Date: December 2016) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Pat. 459 teach:

    PNG
    media_image9.png
    2485
    1915
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    960
    1909
    media_image10.png
    Greyscale

As shown below, SEQ ID NO:85 of Pat. 459 (See claim 28) is identical to SEQ ID NO: 85 of the instant application:
US-16-825-850-85

  Query Match             100.0%;  Score 620;  DB 20;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119

As shown below, SEQ ID NO:113 of Pat. 459 (See claims 41-43, 50) comprises SEQ ID NO: 85 of the instant application:
US-16-825-850-113

  Query Match             100.0%;  Score 620;  DB 20;  Length 342;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119

The claims of Pat. 459 teach as set forth above. However, the claims of Pat. 459 do not explicitly teach the method is for treating non-small cell lung cancer (NSCLC).
Pons, Zhang and Keytruda teach as set forth above.
Pons further teaches that the polypeptide of SIRPα D1 variant further comprises an Fc domain monomer linked to the N-terminus or the C-terminus of the polypeptide. In some embodiments, the Fc domain monomer comprise a A330S, P331S, and N297A mutation relative to a human IgG2 Fc region, See [0003], page 2, col. 1; [0005]; [0008]; and [0224] (as designated according to the EU numbering system per Kabat).
Pons further teaches that the mutations A330S, P331S, and N297A of an IgG2 Fc resulted in a severe loss of binding to Fcγ receptors CD16a, CD32a, CD32b, CD32c, and CD64 as compared to a wild-type IgG1, See Example 6, [0352] and Table21.
Pons further teaches that complement-dependent cytotoxicity (CDC) is mediated by complement protein C1q and activation of the complement cascade. IgG2- N297A, A330S,P331S Fc variant has reduced and minimally detectable C1q binding activity, See [0354], Example 7, Fig. 14.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG2 Fc region comprising A330S, P331S, and N297A mutations, in combination with an antibody, to treat cancers, as taught by the claims of Pat. 459, and to apply the treatment to NSCLC  patients, with an anti-PD-1 antibody e.g. pembrolizumab, as taught by Pons, Zhang and Keytruda, because CD47 is also over-expressed in NSCLC and blocking CD47 is effective in inhibiting NSCLC. As set forth above, the fusion polypeptide has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG2 Fc variant comprising A330S, P331S, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity. And Pembrolizumab is approved by FDA to treat NSCLC. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG2 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating NSCLC with enhanced efficacy and reduced adverse effects. The motivation would have been to develop a better therapeutic combination for NSCLC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

Claims 4, 59-61, 67, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 11,208,459 (thereinafter Pat. 459, US Appl. No.: 16/825,850) in view of Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Pat. 459 teach as set forth above. However, the claims of Pat. 459 do not explicitly teach the method is for treating HNSCC.
Pons, Kim and Keytruda teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG2 Fc region comprising A330S, P331S, and N297A mutations, in combination with an antibody, to treat cancers, as taught by the claims of Pat. 459, and to apply the treatment to HNSCC patients, as taught by Pons and Kim, because CD47 is also over-expressed various HNSCC cells and blocking CD47 is effective in enhancing killing of HNSCC cells. As set forth above, the fusion polypeptide taught by Pons has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG2 Fc variant comprising A330S, P331S, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity. And pembrolizumab is approved to treat HNSCC by FDA, as taught by Keytruda. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG2 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating HNSCC with reduced adverse effects and enhanced efficacy. The motivation would have been to develop a new and possibly better therapeutic combination for HSNCC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 


U.S. Application No. 16/736,651
Claims 1, 8, 25, 27, 31, 32, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 65, 66, 70, 73, 76, 77, 79, 80, 94-103, 105, 108, 147-149, 157-165 of U.S. Application No. 16/736,651 (thereinafter Appl. 651) in view of Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Zhang (Zhang et al., Annals of Oncology, Volume 27, Supplement 9, 399P, Publication Date: December 2016) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Appl. 651 teach A polypeptide, comprising: (a) a signal-regulatory protein α (SIRP-α) polypeptide or a fragment thereof that is capable of binding CD47; and (b) an Fc variant, wherein the Fc variant is selected from: (i) a human IgG1 Fc region comprising mutations L234A, L235A, G237A, and N297A; (ii) a human IgG2 Fc region comprising mutations A330S, P331S and N297A; and (iii) a human IgG4 Fc region comprising mutations S228P, E233P, F234V, L235A, delG236, and N297A, wherein numbering is according to the EU index, See claim 63.
The claims of Appl. 651 teach that the polypeptide of claim 63, wherein the Fc variant is a human IgGi Fc region comprising mutations L234A, L235A, G237A, and N297A, See claim 65.
The claims of Appl. 651 teach the polypeptide of claim 63, wherein the polypeptide does not cause acute anemia in humans, See claim 77.
The claims of Appl. 651 teach A method of treating an individual having a disease or disorder, the method comprising administering to the individual a polypeptide comprising: 11sf-4436191Application No.: 16/736,651Docket No.: 75797-20004.02(a) a signal-regulatory protein α (SIRP-α) polypeptide or a fragment thereof that is capable of binding CD47; and (b) an Fc variant, wherein the Fc variant is selected from: (i) a human IgG1 Fc region comprising mutations L234A, L235A, G237A, and N297A; (ii) a human IgG2 Fc region comprising mutations A330S, P331S and N297A; and (iii) a human IgG4 Fc region comprising mutations S228P, E233P, F234V, L235A, delG236, and N297A, wherein numbering is according to the EU index, See claim 94.
The claims of Appl. 651 teach the method of claim 94, wherein the disease or disorder is a cancer, including lung cancer and head and neck cancer, See claims 95, 96.
The claims of Appl. 651 teach that the signal-regulatory protein α (SIRP-α) polypeptide or a fragment thereof that is capable of binding CD47 comprises SEQ ID NO: 85. As shown below, SEQ ID NO:85 of Appl. 651 is identical to SEQ ID NO: 85 of the instant application:
US-16-736-651-85

  Query Match             100.0%;  Score 620;  DB 20;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQIIQPDKSVLVAAGETATLRCTITSLFPVGPIQWFRGAGPGRELIYNQREGPFPRV 60

Qy         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSDTTKRNNMDFSIRIGAITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


The claims of Appl. 651 teach that the method of claim 94 further comprising administration of at least one additional agent, e.g. an anti-PD-1 antibody, See claims 99-103, 108.
The claims of Appl. 651 teach as set forth above. However, the claims of Appl. 651 do not explicitly teach the method is for treating non-small cell lung cancer (NSCLC), or the anti-PD-1 antibody is pembrolizumab.
Pons, Zhang and Keytruda teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody to treat cancers, as taught by the claims of Appl. 651, and to apply the treatment to NSCLC  patients, as taught by Pons, Zhang and Keytruda, because CD47 is also over-expressed in NSCLC and blocking CD47 is effective in inhibiting NSCLC. As set forth above, the fusion polypeptide has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And Pembrolizumab is approved by FDA to treat NSCLC. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination with an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating NSCLC with enhanced efficacy and reduced adverse effects. The motivation would have been to develop a better therapeutic combination for NSCLC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

Claims  4, 59-61, 63, 67, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 65, 66, 70, 73, 76, 77, 79, 80, 94-103, 105, 108, 147-149, 157-165 of U.S. Application No. 16/736,651 (thereinafter Appl. 651) in view of Pons (Pons et al., US 2017/0107270 A1, US Appl. No.: 15/230,186, Publication Date: 2017-04-20), Kim (Kim et al., Tumor Biology, 29:28-34, Publication Date: 2008-05-23) and Keytruda (reference ID: 4003165, Publication Date: 2016/10).
The claims of Appl. 651teach as set forth above. However, the claims of Appl.651 do not explicitly teach the method is for treating HNSCC, or the anti-PD-1 antibody is pembrolizumab.
Pons, Kim and Keytruda teach as set forth above.
It would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a polypeptide comprising a SIRPα D1 domain variant, e.g. SEQ ID 85, and an Fc domain variant, e.g. a human IgG1 Fc region comprising L234A, L235A, G237A, and N297A mutations, and an anti-PD-1 antibody to treat cancers, e.g. head and neck cancer, as taught by the claims of Appl. 651, and to apply the treatment to HNSCC patients, as taught by Pons and Kim, because CD47 is also over-expressed various HNSCC cells and blocking CD47 is effective in enhancing killing of HNSCC cells. As set forth above, the fusion polypeptide taught by Pons has several advantages as an anti-CD47 agent: 1) the SIRPα D1 domain variant, e.g. SEQ ID 85, has significant higher affinity to CD47 protein; 2) the IgG1 Fc variant comprising L234A, L235A, G237A, and N297A mutations has reduced or ablated ability to bind many Fc receptors, reduced and minimally detectable C1q binding activity, decreased red blood cell toxicity. And pembrolizumab is approved to treat HNSCC by FDA, as taught by Keytruda. One of ordinary skill in the art would have recognized that the SIRPα D1 variant (SEQ ID NO: 85) fused with IgG1 Fc variant in combination of an anti-PD-1 antibody e.g. pembrolizumab would have been effective in treating HNSCC with reduced adverse effects and enhanced efficacy. The motivation would have been to develop a new and possibly better therapeutic combination for HSNCC. Given that that claimed compounds, e.g. SIRPα-Fc variant fusion protein and pembrolizumab were known in the art for lung cancer treatment, one of skill in the art would have had a reasonable expectation of success of reaching the claimed invention. 

Conclusion
No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642